WILLIAM RAY PRICE, JR., Judge,
concurring.
I concur with the result reached by the majority, but I reach that conclusion for a different reason.
*83Samuel Steeley, the relator, was charged with three felonies. He is entitled to a preliminary hearing pursuant to section 544.250, RSMo 2000, which provides in pertinent part:
No prosecuting or circuit attorney in this state shall file any information charging any person or persons with any felony, until such person or persons shall first have been accorded the right of a preliminary examination before some associate circuit judge in the county where the offense is alleged to have been committed in accordance with this chapter.
Steeley argues that the trial court erred in denying his motion to record the preliminary hearing at his expense.
“The sitting of every court shall be public and every person may freely attend the same.” Sec. 476.170, RSMo 2000. A court proceeding may be closed to the public only in limited circumstances and only after certain procedures have been followed. See State ex rel. Pulitzer, Inc. v. Autrey, 19 S.W.3d 710, 713 (Mo.App.2000).
The trial court did not close the proceedings. Anyone would be permitted to attend, including the press. Ordinarily, persons attending a proceeding in open court can take notes, which does not differ substantively from creating a stenographic transcript of the proceeding. The trial court can make any necessary order to prevent an actual disruption of the proceeding. See Court Operating Rule 16.
In addition, without a transcript, there would be no record of the events that transpire at the hearing, the evidence admitted, or the testimony of the witnesses. Such a record could be used for purposes of impeachment, see State v. Garner, 103 S.W.3d 866, 870-72 (Mo.App.2003), or for seeking extraordinary review.
The trial court abused its discretion in attempting to preclude the relator from making a record of the proceeding. The scope of questioning of the victim or any other witness at the hearing may be limited by the trial court to avoid any potential abuse. The preliminary writ should be made absolute.